       Case 19-17563-mdc        Doc 19
                                     Filed 02/27/20 Entered 02/27/20 12:21:00            Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       GEORGE H CRANE, III



                             Debtor               Bankruptcy No. 19-17563-MDC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




     February 27, 2020




                                      _________________________________
                                                  Magdeline D. Coleman
                                                  Chief Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
ALEXANDER G TUTTLE
TUTTLE LEGAL
2303 N. BROAD ST STE 2
COLMAR, PA 18915-


Debtor:
GEORGE H CRANE, III

3962 SHORT LANE

HUNTINGDON VALLEY, PA 19006-
